Citation Nr: 0104575	
Decision Date: 02/14/01    Archive Date: 02/20/01

DOCKET NO.  00-00 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for porphyria cutanea 
tarda, claimed as a residual of herbicide exposure.

2.  Entitlement to a permanent and total disability rating 
for pension purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Crawford, Counsel



INTRODUCTION

The veteran had active service from November 1967 to November 
1973.

In March 1998, the Department of Veterans Affairs (VA), 
Regional Office (RO) in St. Louis, Missouri, denied 
entitlement to a total rating for pension purposes.  The 
veteran disagreed with that determination.  Although the RO 
again denied the matter in April and July 1998 and notified 
the veteran of the denials, because the veteran filed a 
timely notice of disagreement (NOD) with the March 1998 
rating action, additional development is warranted.  The 
matter is addressed further below.

In January 1999 the RO denied entitlement to service 
connection for porphyria cutanea tarda.  That same month, the 
veteran filed an NOD.  Although in February 1999 the RO told 
the veteran that his claim would not be reconsidered in the 
absence of new and material evidence, the record shows that 
the veteran has continuously prosecuted his claim since 
January 1999.  Thus, the matter is not final and comes before 
the Board of Veterans' Appeals (Board) from the January 1999 
rating decision.


REMAND

As noted above, in March 1998 the RO denied entitlement to 
pension benefits and the veteran filed a timely NOD.  When 
there has been an initial RO adjudication of a claim and a 
NOD has been filed as to its denial, thereby initiating the 
appellate process, the RO's failure to issue a statement of 
the case is a procedural defect requiring remand.  Manlincon 
v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. 
App. 398 at 408-10 (1995).

In September 2000, after his appeal for service connection 
for porphyria cutanea tarda had been transferred to the 
Board, the veteran submitted additional evidence to 
substantiate his claim.  He however did not waive the right 
to initial RO review.  In accordance with 38 C.F.R. 
§ 20.1304(c) (2000), additional development is warranted.

In this case a diagnosis of porphyria cutanea tarda has been 
made, and in October 1998 P.L.G., M.D., opined, the veteran's 
"clinical history is most consistent with developing 
porphyria after exposure to Agent Orange in Viet Nam and this 
is well associated with this disorder."  Due to the absence 
of a medical opinion establishing whether the veteran's 
porphyria cutanea tarda is at least as likely than not 
attributable to service or any events from service, 
additional development is required.  The Board may not rely 
on its own unsubstantiated medical conclusions to refute 
medical evidence favorable to the claimant.  See Watai v. 
Brown, 9 Vet. App. 441, 444 (1996), citing Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991). 

Also, there has been a significant change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-99 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

Accordingly, this case is REMANDED for the following:

1.  The veteran should be afforded the 
opportunity to submit additional 
evidence, lay or medical, to support his 
claim.

2.  The RO should make another attempt to 
secure any additional service medical 
records through the National Personnel 
Records Center (NPRC) and other secondary 
official channels, to include 1973 
medical reports from the Base Hospital in 
Huntsville, Alabama.

3.  The veteran should be asked to 
identify any other physicians or medical 
facilities from which he has been treated 
or evaluated for porphyria cutanea tarda 
since service, including any additional, 
pertinent medical reports from St. John's 
Physicians and Clinics-Cancer & 
Hematology Center; Columbia Hospital; VA 
Medical Centers in Fresno, California and 
Popular Bluff, Missouri; Truman VA 
Hospital; Skaggs Community Health Center; 
Springfield Clinic; South County 
Orthopedic and Sports Medicine, Inc.; and 
Drs. T.D.M., S.J.C., and M.C.W.  After 
any further necessary information and 
authorization are obtained from the 
veteran, the RO should obtain any 
pertinent clinical data and incorporate 
them into the claims folder.

4.  The RO should obtain from the Social 
Security Administration any additional 
records pertaining to the veteran's claim 
for Social Security disability benefits 
as well as the medical records relied 
upon concerning that claim.

5.  Thereafter, the RO should schedule 
the veteran for a VA examination by a 
hematologist or other appropriate 
specialist in order to determine the 
current nature, extent, and etiology of 
his porphyria cutanea tarda.  In a 
comprehensive report, and after reviewing 
the veteran's history, complaints, and 
pertinent data from the claims folder, 
the examiner should document that the 
claims folder has been reviewed and 
comment on the etiology of the porphyria 
cutanea tarda.  The examiner should 
provide an opinion as to whether it is at 
least as likely than not that the 
porphyria cutanea tarda was incurred in, 
aggravated by, or related to any events 
of service, to include herbicide 
exposure.  All reasons and rationales for 
any conclusion reached should be 
discussed.

6.  The RO should provide the veteran and 
his representative with a statement of 
the case regarding the claim for 
entitlement to a total rating for pension 
purposes.  The veteran and his 
representative should be advised that a 
timely substantive appeal is required to 
perfect the appeal.  Any additional 
development required, e.g. the scheduling 
of a VA compensation and pension 
examination, prior to adjudicating this 
matter should be accomplished.

7.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

8.  The RO should readjudicate the matter 
on appeal.  If the benefit sought is not 
granted to the veteran's satisfaction, he 
and his representative should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the final outcome of 
this case, and no action is required of the veteran until he 
is so informed. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 

(1999).  The veteran also has the right to VA compliance with 
the terms and conditions set forth in remand orders from the 
Board.  Stegall v. West, 11 Vet. App. 268 (1998).



		
	N. W. BENJAMIN
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



